Case 3:20-cr-00613-KU NED SHAPES DISERIGIOCOURT 1 of 1. PagelD 15
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: DAVID L. HORAN
DEPUTY CLERK: Shakira Todd COURT REPORTER/TAPE NO: Shawn McRoberts
LAW CLERK: USPO/PTSO: ,
INTERPRETER: COURT TIME: ff: t}— [fh (
10:00 A.M. | P.M. DATE: November 19, 2020
iMac. NO. 0 DIST. CR. NO. 3:20-mj-01225-BN *SEALED* US Magistrate Judge David L. Horan
‘ . 1
UNITED STATES OF AMERICA § _ Ae Me Priore _ ___,AUSA
§
V. § : 0
§
s Poul kund CA) -
DEVIN MAURICE BROWN, JR. (1) § COUNSEL FOR DEFENDANTS APPT - (A), Retd—- (R), FPD — (F)

 

JRWNITIAL APPEARANCE CIDENTITY CBOND HEARING CIPRELIMINARY HEARING
C] DETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING CIEXTRADITION HEARING
C HEARING CONTINUED ON CASE NO. COOTHER DISTRICT CIDIVISION
C) DATE OF FEDERAL ARREST/CUSTODY: [CISURRENDER

RULE 5/32 CIAPPEARED ON WRIT
oer FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES CIPROBATION/SUPERVISED RELEASE VIOLATOR

EFT FIRST APPEARANCE WITH COUNSEL.
CO DEFT CMW (MATERIAL WITNESS) APPEARED CWITH CIWITHOUT COUNSEL
QUESTS APPOINTED COUNSEL.

HLFINANCIAL AFFIDAVIT EXECUTED.

ORDER APPOINTING FEDERAL PUBLIC DEFENDER.
S$ PRIVATE COUNSEL APPOINTED “VO
1 DEFT HAS RETAINED COUNSEL
C ARRAIGNMENT SET CIDETENTION HEARING SET

 

 

 

[) PRELIMINARY HEARING SET CIBOND HEARING SET
C1) COUNSEL DETERMINATION HEARING SET

CO IDENTITY/REMOVAL HEARING SET

(1 BOND OSET OREDUCED TO $ DOICASH 0 SURETY (10% 0 PR CJUNS O3RD PTY MW
C) NO BOND SET AT THIS TIME, ____s DAY DETENTION ORDER TO BE ENTERED.

( ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.

 

 

 

 

 

 

 

CO ORDER OF DETENTION PENDING TRIAL ENTERED. ___US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
C1 DEFT ADVISED OF CONDITIONS OF RELEASE. FILED
BOND EXECUTED CIDEFT CMW RELEASED OSTATE AUTHORITIES DINS
EFT CIMW REMANDED TO CUSTODY. NOV 20 2020
C DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.

KU. pT RIC T COURT
WAIVER OF NBRELIMINARY HEARING ORULE 5/32 HEARING WDETENTION HEARING! La Le

TACOURT FINDS PROBABLE CAUSE CID XKpc. By Sy
C DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANT.
C] GOVERNMENT TO NOTIFY FOREIGN CONSULAR. ..

ED. R. CRIM. P. 5(f\(1) ORAL ORDER ISSUED. WRITTEN ORDER TO FOLLOW,

 

 

 

CO) REMARKS:

 

 
